DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Applicant has a PCT/US17/25520 with a filing date of 03/31/2017.  
Status of Claims
Amendments to claims 1-2, 8 and 10 have been entered.
Claims 1-16 are currently pending.
Response to Remarks
Applicant’s remarks are moot in view of a new reference necessitated by amendment.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-3, 5-11 and 13-16 are rejected under 35 U.S.C. 103 as being obvious over Douillard (US 2017/0124781) in view of Koike (US 2007/0046449)
As to claims 2 and 10, Douillardc teaches a vehicular monitoring system (Fig. 3A), comprising: 
a first sensor (Fig. 3A item items 340 and 346) positioned on a vehicle, the first sensor configured to sense an object within a field of view for the first sensor and to provide first data indicative of a location of the object (Para. 69 “Localizer”), 
wherein the object is external to the vehicle (Para. 69 “obstacle”); 
a radar sensor positioned on the vehicle (Fig. 3A), the radar sensor configured sense the object within the field of view and to provide second data indicative of a location of the object (Para. 69 “RADAR”); and 
at least one processor (Para. 62 Fig. 3A item 347a) configured to track the object using the first data from the first sensor (Para. 106 “Object tracker 2330 is configured to perform frame-to-frame estimations”),
 the at least one processor configured to compare a sample of the first data and a sample of the second data for determining whether to verify an accuracy of the first data from the first sensor without tracking the objects with any radar data from the radar sensor (Para. 147 “the LIDAR sensor may be compared after being determined by the RADAR sensor(s).”  see also Para. 161 “matching the measured data received from the miscalibrated sensor” see also Para. 73 “calibrated relative to other sensors” see also Para. 106 “3D blobs may be segmented to distinguish each other. In some examples, a blob may refer to a set of features that identify an object in a spatially-reproduced environment and may be composed of elements (e.g., pixels of camera data, points of laser return data, etc.) having similar characteristics, such as intensity and See also Para. 108 “Further to FIG. 25, segmentation processor 2510 may also receive and/or generate tracked blob data 2518 related to radar data (emphasis added).”), 
wherein the at least one processor is configured to provide a warning (Paras. 52, 92 and 123 “alert”) 
Douillard does not provide a warning based on the quality or lack thereof of its matching to determine whether the object detected by the radar and camera are the same object.  
In the same field of endeavor, Koike teaches “In step S114, the determination device 25 determines whether or not the object detected by the cameras and the object detected by the radar are identical in the aforementioned manner. If the determination result is "YES", the process proceeds to step S115, the flag value is fixed as "101", and the subroutine is terminated. If the determination result is "NO", the process proceeds to step S116, the flag value is fixed as "10", and the subroutine is terminated. Because the object detected by the radar is more reliable than the object detected by the cameras in this case.  The flag value "100" indicates that the object is detected in a state in which the position detection accuracy of the millimeter-wave radar in angular orientation is low and the flag value "101" indicates that the object is detected in a state in which the position detection accuracy of the cameras is low while a desired position detection accuracy of the radar in distance orientation is secured. In this condition, the detection accuracy of the cameras can be improved by changing the imaging condition such as various parameters in stereomatching in accordance with the detection result of the radar (Para. 77-78).” 
The Examiner notes that Koike more explicitly teaches the comparison of radar data to other sensor data as discussed supra.  See 
In view of the teachings of Koike, it would have been obvious to a person having ordinary skill at the time of filing to include a flag as taught by Koike to the autonomous system of Douillard in order to inform the driver of a possible discrepancy regarding the matching of sensor data as taught by both Douillard and Koike in order to determine whether the object detected by both sensors is identical thus improving the confidence level of the sensors and thus reliance on said sensors and allowing for a determination to be made regarding the need to calibrate any sensor.  
As to claims 3 and 11, Douillard in view of Koike teaches the system/method of claims 2/11, wherein the first sensor is an optical sensor (Douillard: Fig. 3A item 340).
As to claims 5 and 13, Douillard in view of Koike teaches the system/method of claim 2/10, wherein the vehicle is an automobile (Douillard: Figs. 1-3).
As to claims 6 and 14, Douillard in view of Koike teaches a system/method of claim 2/10s, further comprising a vehicle controller (Douillard Para. 65 “motion controller 362) configured to control a speed or direction of the vehicle based on the first data (Douillard Para. 65 “braking”).
As to claims 7 and 15, Douillard in view of Koike teaches the system/method of claim 2/10, wherein the at least one processor is configured to determine whether the object is a collision threat for the vehicle based on the first data (Douillard: Para. 66 “determine if collision is likely.”).
As to claim 8, Douillard in view of Koike teaches the system of claim 2, wherein the at least one processor is configured to compare the location indicated by the first data to the location indicated by the second (Douillard: Para. 147 “the LIDAR sensor may be compared after being determined by the RADAR sensor(s).”  see also Para. 161 “matching the measured see also Para. 73 “calibrated relative to other sensors”; Koike Paras. ).
As to claims 9 and 16, Douillard in view of Koike teaches the system of claim 2, further comprising a third sensor coupled to the vehicle, the third sensor configured to sense a second object within a field of view for the third sensor and to provide third data indicative of a location of the second object, wherein the second object is external to the vehicle, wherein the radar sensor is configured to sense the second object within the field of view for the third sensor, wherein the second data is indicative of a location of the second object, wherein the at least one processor is configured to track the second object using the third data from the third sensor, wherein the at least one processor is configured to compare a sample of the third data and a sample of the second data for verifying an accuracy of the third data from the third sensor without tracking the second object with the second data, and wherein the at least one processor is configured to provide a warning in response to a discrepancy between the third data and the second data (Douillard Para. 106 “perception engine 2366 is configured to receive a local position data 2352, Lidar data 2372, camera data 2374, and radar data 2376 … object tracker 2330 is configured to perform real-time probabilistic tracking of 3-D objects, such as blobs. Classifier 2360 is configured to identify an object and to classify that object by classification type (e.g., as a pedestrian, cyclist, etc.) and by energy/activity (e.g. whether the object is dynamic or static), whereby data representing classification is described by a semantic label” see also Para. 69 “sensor data integrator 469 is configured to fuse sensor data (e.g., Lidar data, camera data, radar data, etc.) to form integrated sensor data values for determining a local pose … non-matched objects resulting from the comparison of the environment features and map data may be a dynamic object, such as a vehicle, bicyclist, pedestrian, etc. Note that detection of dynamic 
Claim 1 is rejected under 35 U.S.C. 103 as being obvious over Douillard (US 2017/0124781) in view of Koike (US 2007/0046449) and Hamza (US 2010/0123599).
As to claim 1, Douillard teaches vehicular monitoring system (Fig. 1 item 194 “Vehicle”), comprising: 
a plurality of sensors (Fig. 3A) positioned on an (Fig. 3A item 340), wherein the fields of view completely surround the aircraft (Fig. 3A shows each side of vehicle with two sensors 340 each.  Note that field of view is not defined as 360-degree coverage at a particular distance and that at some distance the sensors will proved complete 360-degree coverage because active energy spreads out over distance.), and 
wherein the plurality of sensors are configured to provide first data indicative of the objects (Para. 69 “objects” see also Para. 106 “3D blobs may be segmented to distinguish each other. In some examples, a blob may refer to a set of features that identify an object in a spatially-reproduced environment and may be composed of elements (e.g., pixels of camera data, points of laser return data, etc.) having similar characteristics, such as intensity and color. In some examples, a blob may also refer to a point cloud (e.g., composed of colored laser return data) or other elements constituting an object.”); 
at least one radar sensor  (Para. 69 “radar”); and 
at least one processor (Para. 62 Fig. 3A item 347a) configured to track the objects sensed by the plurality of sensors based on the first data (Para. 106 “Object tracker 2330 is configured to perform frame-to-frame estimations”), the at least one processor configured to perform a comparison between the first data and the second data and to determine whether to verify an accuracy of the first data based on the comparison without tracking the objects with any radar data from the radar sensor (Para. 147 “the LIDAR sensor may be compared after being determined by the RADAR sensor(s).”  see also Para. 161 “matching the measured data received from the miscalibrated sensor” see also Para. 73 “calibrated relative to other sensors” See also Para. 108 “Further to FIG. 25, segmentation processor 2510 may also receive and/or generate tracked blob data 2518 related to radar data (emphasis added).”), 
wherein the at least one processor is configured to provide a warning (Paras. 52, 92 and 123 “alert”) 
Douillard does not provide a warning based on the quality or lack thereof of its matching to determine whether the object detected by the radar and camera are the same object.  
In the same field of endeavor, Koike teaches “In step S114, the determination device 25 determines whether or not the object detected by the cameras and the object detected by the radar are identical in the aforementioned manner. If the determination result is "YES", the process proceeds to step S115, the flag value is fixed as "101", and the subroutine is terminated. If the determination result is "NO", the process proceeds to step S116, the flag value is fixed as "10", and the subroutine is terminated. Because the object detected by the radar is more reliable than the object detected by the cameras in this case.  The flag value "100" indicates that the object is detected in a state in which the position detection accuracy of the millimeter-wave radar in 
The Examiner notes that Koike more explicitly teaches the comparison of radar data to other sensor data as discussed supra.  See Koike Para. 77-78.
In view of the teachings of Koike, it would have been obvious to a person having ordinary skill at the time of filing to include a flag as taught by Koike to the autonomous system of Douillard in order to inform the driver of a possible discrepancy regarding the matching of sensor data as taught by both Douillard and Koike in order to determine whether the object detected by both sensors is identical thus improving the confidence level of the sensors and thus reliance on said sensors and allowing for a determination to be made regarding the need to calibrate any sensor.  
In the same field of endeavor, Hamza teaches an aircraft having 360-degree coverage via detection sensors 110 as shown in Fig. 1 and discussed in at lest Para. 8.   
In further view of Hamza, it would have been obvious to one having ordinary skill in the art at the time of filing that the platform for which the sensors are used could be an aircraft because the platform and sensors mutually exclusive.  In other words, the platform, e.g. vehicle, has an independent design and function separate from that of the sensors.  One of ordinary skill would know that the sensors could be used in the same way for any moving platform, e.g. ship.  As such, substituting a vehicle for an aircraft would have the same predictable result of improving collision avoidance for said platform.  See 
Claims 4 and 12 are rejected under 35 U.S.C. 103 as being obvious over Douillard (US 2017/0124781) in view of Koike (US 2007/0046449) as applied to claims 2 and 10 and in further view of Hamza (US 2010/0123599)
As to claims 4 and 12, Douillard in view of Koike doesn’t not teach the system/method of claim 2/10, wherein the vehicle is an aircraft (as discussed in claim 1). The Examiner notes that the rejection of claim 1 via Douillard in view of Koike and Hamza applies mutatis mutandis to claims 2 and 6 as wells as claims 10 and 12. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL W JUSTICE whose telephone number is (571)270-7029. The examiner can normally be reached 7:30 - 5:30 M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erin Heard can be reached on 571-272-3236. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.W.J./Examiner, Art Unit 3648

/ERIN F HEARD/Supervisory Patent Examiner, Art Unit 3648